                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

ROOR INTERNATIONAL BV,                     )
SREAM, INC.,                               )
                                           )
                        Plaintiffs,        )
                                           )
                   v.                      )    No. 1:18-cv-03927-JPH-DML
                                           )
ABDUCTION SMOKE & VAPE SHOP INC            )
   d/b/a PREHISTORIC VAPE &                )
SMOKE SHOP,                                )
MICHAEL SCHUMAKER,                         )
VERONICA SHUMAKER,                         )
                                           )
                        Defendants.        )

           ORDER ADOPTING REPORT AND RECOMMENDATION

      Magistrate Judge McVicker Lynch has entered a Report and

Recommendation recommending that the Court dismiss this case because

Plaintiff has failed to serve defendants within 90 days of filing the complaint.

Dkt. 21. The parties have had the opportunity to object but have not done so.

See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The Court has considered and

now ADOPTS the Report and Recommendation. Dkt. [21]. The complaint is

DISMISSED without prejudice. Final judgment will issue by separate entry.

SO ORDERED.
Date: 10/3/2019
Distribution:

Jonathan G. Chance
JC LAW OFFICES
jc@jc-law.com
